Citation Nr: 0306851	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  94-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from February to April 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied reopening the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.

The Board remanded the claim for additional development in 
October 1995 and May 2001.  

In August 2002 the RO most recently affirmed the 
determination previously entered.  

The case has been returned to the Board for appellate review.  


FINDING OF FACT

1.  The RO affirmed a February 1991 denial of entitlement to 
service connection for a psychiatric disorder when it issued 
a rating decision in March 1991.  

2.  Additional evidence submitted since the March 1991 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the March 1991 rating decision 
wherein the RO denied service connection for a psychiatric 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5018, 7105 (West Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's claims file reveals that the 
evidence of record at the time of the March 1991 rating 
decision wherein the RO denied reopening the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder was as set forth below.  

Available service medical records (SMRs) were negative for 
treatment of or diagnosis of a psychiatric disorder.  
Postservice private treatment records dated from 1981 were 
negative for treatment for a mental condition until 1990, 
when the veteran was hospitalized for treatment of 
schizophrenia and cannabis abuse.  This decision was not 
appealed, and it became final.  

In September 1992, the veteran filed to reopen his claim for 
service connection for a psychiatric disorder.  

Evidence associated with the claims file subsequent to the 
February 1993 rating decision wherein the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is reported in pertinent part 
below.

Records submitted in support of the claim included private 
treatment records from 1991-1992 in which it was noted that 
he was taking medication for manifestations of his 
psychiatric disorder.  Subsequently dated private records 
from 1997 reflect treatment for continued treatment for 
schizophrenia.  

Attempts to obtain to any missing SMRs were made and resulted 
in receipt in January 1994 of a Service Department document 
which reflects that the authority and reason for the 
veteran's discharge from service was Trainee Discharge 
Program (TDP), marginal or nonproductive.  

The TDP provides authority for the separation of individuals 
who "lack the necessary motivation, discipline, ability or 
aptitude to become a productive soldier." Army Regulation 
635-200, Para. 5-33 (effective March 1, 1978).  

A VA psychiatric examination was conducted in May 2000.  The 
veteran gave a history of attempting suicide during service 
and being seen at that time by a psychiatrist.  Following 
evaluation, the final diagnosis was paranoid schizophrenia 
and mixed substance abuse.  The examiner noted that he could 
not find any indication in the records that the veteran was 
treated by a psychiatrist during service.  He acknowledged 
that there might be some records missing, but he saw nothing 
to indicate that the veteran saw any one in service.  

In April 2002, the veteran responded to a request for 
additional development for possible sources of supporting 
evidence by advising that he had no further evidence to 
submit.  


Criteria 

New and Material

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means that 
the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  


However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West Supp. 2002);  38 C.F.R. § 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
a psychosis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

Specifically, the Board's May 2001 Remand requesting 
additional development was precipitated by the provisions and 
requirements of the VCAA of 2000.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, post service private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  More specifically, 
by letter dated in September 2001, the RO specifically 
informed the veteran of the VCAA.  He was advised of the 
evidence VA could obtain, and what evidence he could submit, 
or have VA obtain for him.  If the nature of the evidence he 
wished to submit was private in nature, he was advised of the 
need to complete authorization so that VA could obtain the 
evidence for him.  The RO has in fact augmented the 
evidentiary record in accordance with the veteran's 
directives.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted above, it is clear that the RO has considered the 
veteran's claim under the new law.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

In February 1991, the RO initially denied the veteran's claim 
for service connection for a psychiatric disorder.  This 
denial was confirmed in March 1991.  The March 1991 decision 
was not timely appealed and became final.  Again, the Board 
must consider whether new material evidence has been 
submitted.  

Evidence pertinent to the veteran's claim has been submitted 
which was not in the record at the time of the 1991 denial.  
The evidence presented includes statements by the veteran, 
additional service records which reflect that he was 
discharged from service under the TDP, postservice private 
records and a VA examination report which reflect a diagnosis 
of treatment for schizophrenia in 1990 and thereafter.  

It is the Board's determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  38 C.F.R. § 3.156(a).  

The statements provided by the veteran are a restatement of 
contentions already considered at the time of the 1991 
denial.  Thus, they are not new and material evidence.  The 
additional service records reflect that the veteran was 
unsuitable for service, but there is no mention of a chronic 
psychiatric condition.  

Moreover, the postservice treatment records do not reflect 
diagnosis of a psychiatric condition until many years after 
service (in 1990).  The veteran's assertions that his 
psychiatric condition had its onset during service are noted, 
but he is not competent to link any inservice manifestations 
to service on the basis of medical causation or etiology.  

While he is competent to report manifestations of a disorder 
perceptible to a lay party, such as symptoms, he is not 
competent to link those manifestations to service on medical 
causation or etiology.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

The medical records added to the file since the March 1991 
rating determination essentially show that the veteran has 
been diagnosed and treated postservice for schizophrenia.  
Moreover, an examiner, who recently examined the veteran and 
the claims file, reported that while the veteran gave a 
medical history of being seen during service by a 
psychiatrist after a suicide attempt, he could find no 
corroborating medical records to support this.  Thus, the 
examiner concluded that the record is insufficient to 
establish a direct connection between diagnosis of 
schizophrenia in 1990 and the veteran's military service.  
Thus, no new and material evidence has been submitted to 
reopen this claim.  See Butler, supra.  

ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is denied.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

